Title: From James Madison to Simon Theus, 13 February 1806 (Abstract)
From: Madison, James
To: Theus, Simon


                    § To Simon Theus. 13 February 1806, Department of State. “I request you will be pleased to purchase and ship to the care of the Collector of the Customs at Norfolk twentyfive barrels of the whitest & finest rice. As it is intended for the Bey of Tunis, I must beg the favor of you to be particular in the choice, & take care that the Casks be strong and in good order. On receiving an account of the expense with the usual vouchers, a credit will be obtained for you at the Treasury, for the amount.”
                